    Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 1 of 8 PageID: 1



  SMSTBJC/2020R01109



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

   UNITED STATES OF AMERICA                               Hon.

                    v.                                    Criminal No. 20-1038 (SDW)
  RICHARD L. WILLIAMS                                     18 U.S.C. S 371


                                     INFORMATION
         The defendant having waived in open court prosecution by
                                                                  Indictment, the
 Attorney for the united states, acting under authority conferred
                                                                  by 2gu.s.c. s 515,
 charges:

              (conspiracy to Transmit an Interstate communication
                              with fntent to Extort)
        1'      Unless otherwise indicated, at all times relevant to this
                                                                          Information:


                a'       Defendant RICHARD         L. WILLIAMS ("defendant WILLIAMS,,)
was an attorney licensed to practice law in Florida.

               b'        Bank-1 was a commercial bank headquartered in
                                                                       California.
               c'        Client-l, a co-conspirator not charged in this Information,
                                                                                     was   a
client of defendant wILLIAMS who resided in Florida
                                                    and who had multiple business
accounts with Bank-1.




               d.        Beginning   in or about   May 2020, defendant WILLIAMS and
Client-1 conspired to extort Bank-l of millions
                                                of dollars.        In furtherance of the
      Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 2 of 8 PageID: 2




    conspiracy, defendant WILLIAMS repeatedly threatened Bank-1 that if
                                                                           it did not pay
    Client-l approximately $7.5 million, Client-1 would publicly disclose      damaging
    information about Bank-l. Specifically, Client-l would pubticly reveal that
                                                                                Client-1
    had accessed and obtained certain confidential data from Bank-l that
                                                                         did not belong
    to Client-l and that Client-1 was not authorized to retain (the "Confidential
                                                                                  Bank
    Data").

                                    The Consrriracy
          2'    From in or about May 2020 through in or about August       ZO2O,   in the
District of New Jersey, and elsewhere, defendant

                               RICHARD L. WILLIAMS
did knowingly and intentionally conspire and agree with Client-l to
                                                                    commit an
offense against      the United States, that is, transmission of an           interstate
communication with intent to extort, contrary to Title 18, United
                                                                  States Code, Section
875(d).

                                Goal of the Conspiracy

         3'    The goal of the conspiracy was for defendant WILLIAMS
                                                                     and Client-l,
to unlawfully enrich themselves by extorting approximately g7.b
                                                                million from Bank-
1   in exchange for not publicizing damaging information related
                                                                 to Bank-1.
    Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 3 of 8 PageID: 3




                        Manner and Means of the Consniracv
        4-     The manner and means by which defendant WILLIAMS and Client-1

 sought to accomplish the goal of the conspiracy included, among other things, the

 following:

               a.    d,   o, about May 8, 2020, Client-l captured digital images and
 took videos from Bank-l's website of the Confidential Bank Data that Client-l was

 not authofized to retain.

              b.     On or about May 9, 2020, defendant WILLIAMS and Client-1

 agreed that defendant WILLIAMS would send communications to Bank-l with the

goal of obtaining a substantial payment from Bank-1       in exchange for not publicly
revealing that Client-1 had accessed and obtained the Confidential Bank Data.

Defendant WILLIAMS and Client-l agreed that they would divide between

themselves the proceeds of their extortion scheme.

              c.     Through a series of communications, defendant WILLIAMS, on

behalf of himself and Client-l, repeatedly threatened Bank-l that if the bank
                                                                              did not
pay Client-1 approximately $7.5 million, Client-l would take actions
                                                                     that worrld
damage the reputation or property of Bank-1.

                                      Overt Acts
      5'      In furtherance ofthe conspiracy, and in order to effect the goal thereof,

defendant WILLIAMS and others committed or caused the
                                                      commission of the
following overt acts in the District of New Jersey and elsewhere:




                                          a)
    Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 4 of 8 PageID: 4




               a.      On or about May 12, 2020, defendant WILLIAMS sent an email

 to the general counsel of Bank-1 informing the general counsel that unnamed and

 purported "clients" had accessed the Confidential Bank Data. Defendant WILLIAMS

 further explained that    it   "surely would. be a nightmare for Bank-l',   if his clients
 publicized the fact that they obtained the Confidential Bank Data.           In   ad.dition,

 defendant WILLIAMS implied that his clients sought to be compensated in exchange

 for refraining from publicly        disclosing   their capture and possession of         the
 Confidential Bank Data. In reality, however, Defendant WILLIAMS only had a

single   client-Client-1-who     had obtained the Confidential Bank Data without Bank-

 1's authorization.

              b.      On or about June 15, 2020, the chief executive officer of Bank-l

received a letter from defendant WILLIAMS dated June           lt,   2O2O   (the ,,June   11

Letter"). In the June 11 Letter, defendant WILLIAMS explained that C1ient-l
                                                                            had
made a complete copy of the Confidential Bank Data,which ran "thousands
                                                                        of pages.,,

Defendant WILLIAMS concluded by stating that, "once
                                                    [his] client's rights are
accommodated, [Bank-1] shall have full cooperation[.],,

              c.      On or about June 18,2020, defendant WILLIAMS sent an email

to an attorney for Bank-l that attached a proposed agreement (the ,,proposed
Agreement") that Bank-l had not requested. The Proposed Agreement----entitled
                                                                              a
"Settlement, Assistance, and Confidentiality Agreement"-provided
                                                                 for Bank-l to




                                            4
    Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 5 of 8 PageID: 5




 pay Client-1 approximately $7.5 million as a "settlement, assistance                   and

 confidentiality fee" within 48 hours of the execution of the Proposed Agreement.

                 d.   Among other things, the $7.5 million payment was purportedly in

 exchange for Client-1: (1) serving for one week as an "advisor" to Bank-1, a service

 that Bank-l had not requested; (2) agreeing not to publicize (a) the Confidential Bank

 Data and (b) that Client-1 had accessed and obtained the Confrdential Bank Data;

 and (3) releasing potential claims that Client-1 may have had against Bank-l. In

reality, however, the Proposed Agreement was designed to conceal that defend.ant

WILLIAMS and Client-l were extorting Bank-1 for a substantial payment in

exchange for not publicizing information     that could damage Bank-l. In his email
transmitting the Proposed Agreement to Bank-l, defendant WILLIAMS explained.

that Bank-1 could avoid public disclosure if it acquiesced to Client-1's d.emand for

$7.5 million.

                e.    From in or about July 2020 through in or about August 2020,

defendant WILLIAMS engaged          in a series of telephone conversations with an
undercover law enforcement agent ("UC-l"). Defendant WILLIAMS believed that

UC-1 was a representative of Bank-l located in New Jersey who was acting on its

behalf to resolve the demand for $7.5 million and who had authority to transfer funds

to defendant WILLIAMS.

                f.    During a telephone call with UC-1 on or about July 24,2020 (the

"July 24 Call"), defendant WILLIAMS warned UC-1, in substance
                                                              and in part, that
if Bank-1 did not pay his client $7.5 million:   (1)   it should "fear" that Client-1 might
    Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 6 of 8 PageID: 6




 reveal to various third parties that Client-l had accessed and obtained the

 Confidential Bank Data or issue a press release disclosing that information; and (2)

 the resulting publication of the Confidential Bank Data could have violent
 consequences for Bank- 1.

         All in violation of ritle   1g,   united states code, section 871.

                                FORFEITURE ALLEGATION

         6.     Upon conviction of the offense of conspiracy to transmit an interstate

communication with intent to extort, contrary to 18 U.S.C.                 87b(d), in violation of 1g
                                                                       S

U-S.C.   S   371, as charged    in this Information, defendant WILLIAMS shall forfeit to
the United states, pursuant to 18 u.s.c.             g   9g1(a)(1)(c) and 2g   u.s.c.   g 2461(c),   all
property, real and personal, the defendant obtained that constitutes or is derived

from proceeds traceable to the commission of such offense, and all property traceable

to such property.

                                Substitute Assets Provision

      7-        Ifany ofthe above-described forfeitable property,            as a result ofany act

or omission of the defendant:

                (a)   cannot be located upon the exercise of due diligence;

                (b)   has been transferred or sold to, or deposited with, a third

                      person;

               (c)    has been placed beyond the jurisdiction of the court;

               (d)    has been substantially diminished in value; or




                                                 6
     Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 7 of 8 PageID: 7




                (e)   has been commingled with other property which cannot be

                      subdivided without diffrculty;

it   is the intent of the United States, pursuant to   2l   U.S.C.   S   853fu), as incorporated

by 18 U.S.C. S 982@), to        seek forfeiture   of any other property of            defendant

WILLIAMS up to the value of the forfeitable property described above.




                                                                         Afi
                                                  RAC}IAEL A. HONIG
                                                  Attorney for the United Stat6s,
                                                  Acting Under Authority Conferred
                                                  By 28 U.S.C. S 515




                                           7
                  Case 2:20-cr-01038-SDW Document 1 Filed 12/01/20 Page 8 of 8 PageID: 8




                                                       o
      I



          +)
                                                   oH
          f{         O                             HH
      I
                     pla                           +tl.i                  VI
 ,l
ol
cql
          o>,
          o3
          €tr
              r,]=                   p4
                                     o
                                                   E: t\
                                                            al
                                                                 .o<
                                                                 ,\.H
                                                                          x
                                                                          N
          o0)                        Fr    ri                             ^i
rn        lu
          UB         hFI
                     oE              zI          E E E EE
                                                            =o€:!
                                                            HESHm
trI
E
=
a  =z                a.'
                                     \J
                                     EiO
                                           ?z)
                                                            Esni\
                                                            cDii rAS
z 36
          (l)c!
                                     atrJ,
                                     aF{
                                                 iE EIE     <i c PScd
F]
   d1i
a U)'i
       a=&
       41                     t-,1

                                     A@
                                     )1    t-l   f;HET5     ()
                                                               EEIe
                                                            ?csi,ff,q
                                                              d)UI
          Ho         Ar4i
                              l+{
                                     tr                     U)Oi          RJ
                                                                          ca
a                    r-r
                     FH
                              7\
                              \J     z           E HE-E
                                                                    ,J\
                                                                          cn

                     ii
                              k)
                              l-i                  op
                                                  Si<
                                                                          aJ)



                    z                              t! Fr
                                                  \o
                                                  iS
